Exhibit 10.4

No.      07-0064

OFFICIAL ORDER

of the

COMMISSIONER OF INSURANCE

of the

STATE OF TEXAS

AUSTIN, TEXAS




Date: Jan 26 2007

Subject Considered:




AMERICAN PHYSICIANS INSURANCE EXCHANGE

Austin, Texas

TDI No. 14-04158




ORDER APPROVING CONVERSION FROM A RECIPROCAL EXCHANGE

TO A STOCK INSURANCE COMPANY AND MERGER AGREEMENT




CONSENT ORDER




General remarks and official action taken:




On this day came on for consideration by the Commissioner of Insurance, the
application of AMERICAN PHYSICIANS INSURANCE EXCHANGE, Austin, Texas,
hereinafter referred to as, (“APPLICANT”), to convert APPLICANT from a
reciprocal exchange to a domestic stock insurance company and to be acquired by
American Physicians Service Group, Inc. (“APSG”).

  

Staff for the Texas Department of Insurance, (“Department”), and the duly
authorized representatives of APPLICANT have consented to the entry of this
order as evidenced by the signature hereto and request the Commissioner of
Insurance informally dispose of this matter pursuant to the provisions of TEX.
INS. CODE ANN. § 36.104, TEX. GOV'T CODE ANN. § 2001.056, and 28 TEX. ADMIN.
CODE § 1.47.




WAIVER




APPLICANT acknowledges the existence of its right to the issuance and service of
notice of hearing, a public hearing, a proposal for decision, rehearing by the
Commissioner of Insurance, and judicial review of this administrative action, as
provided for in TEX. INS. CODE ANN. §§ 36.201 – 36.205 and TEX. GOV'T CODE ANN.
§§ 2001.051, 2001.052, 2001.145 and 2001.146, and by the respective signature of
the duly authorized representatives on this order, has expressly waived each and
every such right and acknowledges the jurisdiction of the Commissioner of
Insurance.




FINDINGS OF FACT




Based on the information provided to and reviewed by staff of the Texas
Department of Insurance, the Commissioner of Insurance makes the following
findings of fact:




1.

APPLICANT is a reciprocal exchange organized and licensed under Chapter 942 of
the Texas Insurance Code.  APPLICANT provides medical professional liability
coverage to physicians, dentists, and other health care providers.




2.

APPLICANT was organized in Texas in 1975.  From 1975 until March 1992 APPLICANT
required all subscribers to make subscriber deposits that were refundable.  This
requirement was approved by the Board of Directors for APPLICANT.  Certificates
were issued to all subscribers setting out the terms of the refundable
subscriber deposits.  The terms of the refundable subscriber deposits provide
for refunds upon certain conditions, including the recommendation and approval
of the Board of Directors for APPLICANT.  




3.

As of June 30, 2006, APPLICANT reported a statutory surplus of $39,112,336,
which includes $10,327,702 in refundable subscriber deposits.








--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 2 of 8







4.

On June 5, 2006, APPLICANT filed a proposed plan of conversion, (“conversion
plan”), requesting approval to convert to a stock insurance company under the
name American Physicians Insurance Company (“APIC”).  Pursuant to the conversion
plan, all subscribers with policies in force as of June 1, 2006 and on the date
of conversion (“eligible subscribers”) will become entitled to receive 30% of
the common stock of APIC to be distributed pro-rata.  Further, all eligible
subscribers and insureds with tail coverage and physician extenders, as of June
1, 2006 and on the date of conversion, (“other eligible insureds”), collectively
known as (“eligible policyholders”), will become entitled to receive 70% of the
common stock of APIC to be distributed based upon relative attributable earned
premium, computed over the three-year period ending May 31, 2006.




5.

Under the conversion plan, all former subscribers with outstanding refundable
subscriber deposits, (“surplus certificate holders”), will become entitled to
receive one share of APIC preferred stock for every $1,000 of unreturned
refundable subscriber deposits in full satisfaction of such subscriber deposits.




6.

Any  subscriber or other insured who did not have an in-force policy on June 1,
2006 and on the date of conversion is not included in the conversion and
therefore will not receive the right to an equity interest in APIC.




7.

On June 5, 2006, APPLICANT also filed a proposed plan of merger (“merger plan”)
between APIC and APSG ACQCO, Inc., (“merger subsidiary”).  APSG ACQCO, Inc. is a
wholly owned subsidiary of APSG.  As a result of the merger, APIC will be the
surviving entity, and APIC will be left in place as a wholly owned subsidiary of
APSG.




8.

Pursuant to the merger plan, the merger subsidiary will merge into APIC, and
APSG will become the holder of all shares of capital stock of APIC.  Eligible
policyholders will exchange their right to shares of APIC common stock they
would have received in the conversion for a number of shares of APSG common
stock, based upon a formula with a variable of a twenty-day average value of
APSG common shares prior to the closing date of the conversion and merger.
Surplus certificate holders will receive one share of APSG redeemable preferred
stock, which provides for a 3% annual dividend on the outstanding balance, in
exchange for each share of APIC preferred stock they would have received in the
conversion. APSG will redeem the APSG preferred shares, pro-rata, in an amount
in the aggregate of no less than $1 million per year with all shares to be
redeemed no later than December 31, 2016.




9.

Both the conversion plan and merger plan filings and the related amended filings
included the forms of Articles of Incorporation of APIC and Amended and Restated
Bylaws of APIC and included an application to change the name from American
Physicians Insurance Exchange to American Physicians Insurance Company.




10.

The conversion plan and merger plan are together referred to as “the plan.”  The
conversion and merger are mutually conditional aspects of the plan.  The
conversion will not occur unless the merger occurs and vice versa.




11.

APPLICANT and APSG have represented to the Commissioner that APPLICANT and APSG
have filed a joint proxy and registration statement (“Form S-4”) with the U.S.
Securities and Exchange Commission (“SEC”), describing the conversion and merger
and including all the disclosures required under the rules and regulations of
the SEC for that filing.




12.

Prior to the conversion and merger of the APPLICANT, Kenneth Shifrin, Chairman
of the Board and Chief Executive Officer of APSG, had an approximate 24%
beneficial ownership interest of APSG common stock.  Mr. Shifrin filed a Form A
with the Department due to the material changes in the ownership structure of
the APPLICANT from an exchange previously managed by its attorney-in-fact to a
wholly owned subsidiary of APSG.  As a result of the conversion and merger, Mr.
Shifrin's beneficial ownership interest in APSG will decrease from approximately
24% to approximately 14%.  Mr. Shifrin is presumed to have control of the
APPLICANT pursuant to TEX. INS. CODE ANN.   §§ 823.005 and 823.151.  The Form A
filing will be processed as a separate holding company transaction.




13.

APPLICANT’s conversion plan and merger plan filings included a proposed Advisory
Services Agreement between APIC and API Advisory, L.L.C. (“API Advisory”).
 APPLICANT has represented to the Commissioner that per the Advisory Services
Agreement, API Advisory will provide advisory and consulting services to APIC
and the Advisory Services Agreement will be a means to ensure continued
physician access to the board of directors and senior management of APIC.
 APPLICANT submitted a separate application for review of the Advisory Committee
Agreement which the Department processed as a separate holding company
transaction.











--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 3 of 8










14.

APPLICANT’s conversion plan and merger plan filings included a Managing General
Agents Agreement, (“MGA Agreement”).  APPLICANT has represented to the
Commissioner that per its terms, the MGA Agreement will function as a management
agreement and managing general agency agreement between APIC and American
Physicians Insurance Agency, Inc., an agency that will provide the
administrative services for the day-to-day operations of APIC.  APPLICANT has
represented to the Commissioner that the parties involved in providing the
services under the Advisory Services Agreement will not be involved in providing
any of the services under the MGA Agreement.  APPLICANT submitted a separate
application for review of the MGA Agreement which the Department processed as a
separate holding company transaction.  




15.

An informational public hearing was held on September 13, 2006 to receive
information concerning the application for the conversion and merger and to
consider the fairness of the proposed conversion and merger.  Notice was
published to all interested parties in the Texas Register at 31 TexReg 7730
(September 8, 2006).   In addition, APPLICANT represented to the Commissioner
that APPLICANT sent a written notice of hearing to all eligible policyholders
and surplus certificate holders describing the time, place and nature of the
hearing.  The Department received comments before, during, and after the hearing
for consideration of the matter.  




16.

APPLICANT has represented to the Commissioner that it has abided by and shall
continue to abide by TEX. INS. CODE ANN. Chapter 826 for the determination that
the proposed transactions are fair and equitable to the eligible policyholders
and surplus certificate holders of American Physicians Insurance Exchange for
the conversion.




17.

APPLICANT has provided evidence and represented to the Commissioner that
APPLICANT has complied with all applicable requirements of Chapters 826 of the
Texas Insurance Code, including all plan adoption and other applicable notice
requirements.




18.

APPLICANT has provided evidence of action taken by its Board of Directors
authorizing the conversion plan pursuant to TEX. INS. CODE ANN. § 826.051(a).




19.

APPLICANT filed amendments to the Bylaws of APPLICANT which adopted the Texas
Business Organization Code as permitted by TEX. BUS. ORG. CODE § 402.003.
 APPLICANT has represented to the Commissioner that the merger plan was approved
and adopted by the APSG board of directors on May 30, 2006 and the APPLICANT’S
board of directors on June 1, 2006.  




20.

APPLICANT has provided evidence and represented to the Commissioner that upon
conversion APIC’s capital and surplus will exceed the required minimum capital
and surplus.




21.

APPLICANT has represented that the conversion plan and merger plan complies with
all applicable law.




22.

APPLICANT has provided evidence and represented to the Commissioner that the
conversion plan’s method of allocating equity rights or other value is fair and
equitable as required by TEX. INS. CODE ANN. § 826.102.




23.

By signing this order, APPLICANT is representing that APSG shall place
$2,500,000 in an escrow account for the benefit of the preferred shareholders of
APSG (former surplus certificate holders of APIE), to be held in escrow during
the period APSG preferred shares issued in the merger are being redeemed.  No
amounts may be withdrawn from this escrow account without prior written approval
of the Department except as provided below.  When the aggregate remaining APSG
preferred stock redemption and dividend obligations are less than the escrow
balance, the excess escrow amount may be requested to be withdrawn by APSG by
written request to the Department in the form of an affidavit signed by the CEO
of APSG swearing that the amount of the escrow deposit remaining after the
withdrawal will be not less than the aggregate remaining redemption and dividend
obligations on the outstanding APSG preferred stock.  An exception to prior
written approval of the Department for withdrawing from this escrow account is
as follows.  Once all shares of APSG preferred stock have been redeemed and all
dividends payable thereon have been paid, the escrow amount may be withdrawn
following 10 days prior written notice to the Department of APSG’s intent to
withdraw the remaining balance from the escrow account.  Written notice shall be
in the form of an affidavit signed by the CEO of APSG swearing that APSG
preferred shares issued in the merger have been fully redeemed and all dividends
payable thereon have been paid.  











--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 4 of 8







24.

By signing this order, APPLICANT is representing that APIC shall not pay any
dividends to APSG in any calendar year until and unless APSG has complied with
all the redemption and dividend payment requirements to the APSG preferred
stockholders for that year and all previous years.  APPLICANT represents to the
Commissioner that should APIC wish to pay shareholder dividends and APSG has
complied with the redemption and dividend payments to the APSG preferred
stockholders for all years to date, APSG shall provide written evidence to the
Department and a written and sworn affidavit signed by an officer of APIC that
APSG has complied with the redemption and dividend payments due that year and
all previous years.  Until such time as all APSG preferred shares issued in the
merger have been fully redeemed and all dividends payable thereon have been
paid, APPLICANT represents that the annual dividends on APIC common stock
declared or paid shall not exceed the lesser of 10% of the prior year’s
policyholder surplus or prior year’s net income.




25.

By signing this order, APPLICANT represents that, in addition to complying with
all requirements relevant to its appointed actuary, APIC shall provide 30 days
prior written notice to the Department for any change in its appointed actuary
until such time as APSG has complied with the redemption and dividend payments
to the APSG preferred stockholders and obligations.




26.

By signing this order, APPLICANT is representing that APIC shall obtain prior
approval from the Department of any material change in reserving practices or
methodologies, including but not limited to any change in the level of APIC’s
carried reserves in relation to the appointed actuary’s range or point estimate
until such time as APSG has complied with the redemption and dividend payments
and obligations to the APSG preferred stockholders.

.

27.

By signing this order, APPLICANT represents to the Commissioner that its
officers and directors possess sufficient insurance experience, ability, and
standing to render the success of American Physicians Insurance Company
probable. By signing this Order, APPLICANT represents to the Commissioner of
Insurance that APPLICANT shall ensure compliance with this provision.




28.

By signing this order, APPLICANT represents to the Commissioner that the
APPLICANT and its representatives are acting in good faith.




29.

After approval of the conversion plan by the Commissioner, the eligible
subscribers will have to approve the conversion plan, which includes the
approval of the articles of incorporation of the resulting company before the
conversion can take effect as provided by TEX. INS. CODE ANN. § 826.051.




30.

Department staff have reviewed APPLICANT’s applications for conversion and
merger and have determined that the conversion of APPLICANT, a reciprocal
exchange, the APPLICANT’s name change to APIC, a stock insurance company, and
APIC’s merger with APSG ACQCO, Inc. comply with the standards set out in TEX.
INS. CODE ANN. Chapters 822, 826 and, to the extent applicable, the Texas
Business Organization Code and the Texas Business Corporation Act.




31.

Based upon evidence, information, and representations provided to Department
staff by the APPLICANT, the Commissioner finds that APPLICANT’s plan of
allocating subscription rights or other value is fair and equitable and that
APIC, the surviving company, would satisfy the requirements applicable to a
domestic stock insurance company for a certificate of authority.




CONCLUSIONS OF LAW




Based upon the foregoing findings of fact, the Commissioner of Insurance makes
the following conclusions of law:




1.

The Commissioner of Insurance has jurisdiction over this matter pursuant to TEX.
INS. CODE ANN. §§ 31.002, 801.051-801.053, Chapters 822, 826, and 942.




2.

Based upon all evidence and information provided by the APPLICANT and
representations made by the APPLICANT, the proposed conversion and merger is
fair and equitable to the policyholders of AMERICAN PHYSICIANS INSURANCE
EXCHANGE as it relates to their membership interests in AMERICAN PHYSICIANS
INSURANCE EXCHANGE and in their resulting interests in APSG.














--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 5 of 8







3.

The application for conversion and name change of AMERICAN PHYSICIANS INSURANCE
EXCHANGE, a reciprocal exchange, to AMERICAN PHYSICIANS INSURANCE COMPANY, a
stock property and casualty insurance company, and merger with APSG ACQCO, Inc.
pursuant to Chapter 826 of the Texas Insurance Code and other applicable laws
including the Texas Business Organization Code and Texas Business Corporation
Act has been presented to and reviewed by the Commissioner of Insurance.  The
application is properly supported by the required documents and evidence and
satisfies the requirements of law for approval.




4.

Based upon all evidence and information APPLICANT’s conversion plan and merger
plan should be approved as authorized by TEX. INS. CODE ANN. § 31.002, Chapter
826 and other applicable law.  




IT IS, THEREFORE, THE ORDER of the Commissioner of Insurance that the
application for the conversion of APPLICANT from a reciprocal exchange to a
domestic stock insurance company to be named APIC and the application for merger
with APSG ACQCO, Inc. with APIC as the survivor, is hereby approved.




IT IS FURTHER ORDERED by the Commissioner of Insurance that APSG shall place
$2,500,000 in an escrow account for the benefit of the preferred shareholders of
APSG (former surplus certificate holders of APIE), to be held in escrow during
the period APSG preferred shares issued in the merger are being redeemed.  No
amounts may be withdrawn from this escrow account without prior written approval
of the Department except as provided below.  When the aggregate remaining APSG
preferred stock redemption and dividend obligations are less than the escrow
balance, the excess escrow amount may be requested to be withdrawn by APSG by
written request to the Department in the form of an affidavit signed by the CEO
of APSG swearing that the amount of the escrow deposit remaining after the
withdrawal will be not less than the aggregate remaining redemption and dividend
obligations on the outstanding APSG preferred stock.  An exception to prior
written approval of the Department for withdrawing from this escrow account is
as follows.  Once all shares of APSG preferred stock have been redeemed and all
dividends payable thereon have been paid, the escrow amount may be withdrawn
following 10 days prior written notice to the Department of APSG’s intent to
withdraw the remaining balance from the escrow account.  Written notice shall be
in the form of an affidavit signed by the CEO of APSG swearing that APSG
preferred shares issued in the merger have been fully redeemed and all dividends
payable thereon have been paid.  




IT IS FURTHER ORDERED that APIC shall not pay any dividends to APSG in any
calendar year until and unless APSG has complied with all the redemption and
dividend payment requirements to the APSG preferred stockholders for that year
and all previous years.  Once APSG has complied with the redemption and dividend
payments to the APSG preferred stockholders for all years to date, APSG shall
provide written evidence to the Department and a written and sworn affidavit
signed by an officer of APIC that APSG has complied with the redemption and
dividend payments due that year and all previous years.  APSG shall send the
written evidence and sworn affidavit to the Chief Examiner and Analyst, or his
or her successor, Texas Department of Insurance, P.O. Box 149104, Mail Code
303-1A, Austin, Texas 78714-9104.  Until such time as all APSG preferred shares
issued in the merger have been fully redeemed and all dividends payable thereon
have been paid, and APSG provides the Department the required written evidence
and sworn affidavit ordered above, the annual dividends on APIC common stock
declared or paid shall not exceed the lesser of 10% of the prior year’s
policyholder surplus or prior year’s net income.




IT IS FURTHER ORDERED that until APSG has complied with all the redemption and
dividend payments and obligations to the APSG preferred stockholders, APIC will
provide 30 days prior written notice to the Department for any change in its
appointed actuary.  Until APSG has complied with the redemption and dividend
payments and obligations to the preferred stockholders, APIC shall obtain prior
approval from the Department of any material change in reserving practices or
methodologies, including but not limited to any change in the level of APIC’s
carried reserves in relation to the appointed actuary’s range or point estimate.
 Written notice or requests for approval shall be provided to Managing Actuary,
or his or her successor, Texas Department of Insurance, Actuarial Division of
the Financial Program, P.O. Box 149104, Mail Code 302-3A, Austin, Texas
78714-9104.




IT IS FURTHER ORDERED that Certificate of Authority, No. 8184, TDI #14-04518
issued on August 15, 1986 to AMERICAN PHYSICIANS INSURANCE EXCHANGE, Austin,
Texas should be, and shall be, hereby canceled, as of the effective date of the
conversion and merger, and that an amended Certificate of Authority be issued
effective concurrently to AMERICAN PHYSICIANS INSURANCE COMPANY, Austin, Texas.




















--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 6 of 8










MIKE GEESLIN

COMMISSIONER OF INSURANCE

   

/s/ Marilyn Hamilton

By:  Marilyn Hamilton

Temporary Acting Commissioner

Per Comm. Order No. 07-0045







Recommended by:

 

/s/ Jeff Hunt

Jeff Hunt, Admissions Officer

Company Licensing & Registration Division

   

Approved as to form and content:

 

/s/ Margaret Jonon

Margaret Jonon, Staff Attorney

Financial Counsel Section

Legal Services Division

   

Approved as to form and content:

 

/s/ Jay Thompson

Jay Thompson, Attorney for APPLICANT

Thompson, Coe, Cousins & Irons, L.L.P.

701 Brazos

Suite 1500 Austin Centre

Austin, Texas 78701

(888) 708-8200 telephone

(512) 708-8777 facsimile

 

















--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 7 of 8










Agreed, Accepted and Approved as to form and content this 25th day of January
2007:




(Sign):   /s/ Maury Magids




(Print Name):   Maury Magids




(Title):   President

American Physicians Insurance Exchange







THE STATE OF

TEXAS

§

§

COUNTY OF

TRAVIS

§




BEFORE ME, Georgia Lynn Porcher, a notary public in and for the State of Texas,
on this day personally appeared Maury Magids, known to me or proved to me by
Maury Magids to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that [he/she] executed the same for the
purposes and consideration therein expressed, who being by me duly sworn,
deposed as follows:




1.

“My name is Maury Magids.  I am of sound mind, capable of making this statement,
and personally acquainted with the facts herein stated.




2.

I hold the office of President and am the authorized representative of American
Physicians Insurance Exchange, which is currently licensed to transact the
business of insurance in the State of Texas and I am duly authorized by said
Company to execute this statement.




3.

American Physicians Insurance Exchange has knowingly and voluntarily entered
into this Consent Order and agrees with and consents to the issuance and service
of the foregoing Consent Order by the Commissioner of Insurance of the State of
Texas.”




/s/ Maury Magids

Signature

 

Maury Magids

Typed/Printed name and title







Given under my hand and seal of office this 25th day of January, 2007.







/s/ Georgia Lynn Porcher

Signature of Notary Public

 

GEORGIA LYNN PORCHER

Printed Name of Notary Public




NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS




My Commission Expires:  8-26-2010


























--------------------------------------------------------------------------------

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Page 8 of 8







Agreed, Accepted and Approved as to form and content this 25th day of January
2007:




(Sign):   /s/ Gregory M. Jackson, M.D.




(Print Name):   Gregory M. Jackson, M.D.




(Title):   Secretary

American Physicians Insurance Exchange







THE STATE OF

TEXAS

§

§

COUNTY OF

TRAVIS

§




BEFORE ME, Georgia Lynn Porcher, a notary public in and for the State of Texas,
on this day personally appeared Gregory Jackson, known to me or proved to me by
Gregory Jackson to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that [he/she] executed the same for the
purposes and consideration therein expressed, who being by me duly sworn,
deposed as follows:




1.

“My name is Gregory Jackson.  I am of sound mind, capable of making this
statement, and personally acquainted with the facts herein stated.




2.

I hold the office of Secretary and am the authorized representative of American
Physicians Insurance Exchange, which is currently licensed to transact the
business of insurance in the State of Texas and I am duly authorized by said
Company to execute this statement.




3.

American Physicians Insurance Exchange has knowingly and voluntarily entered
into this Consent Order and agrees with and consents to the issuance and service
of the foregoing Consent Order by the Commissioner of Insurance of the State of
Texas.”




/s/ Gregory M. Jackson, M.D.

Signature

 

Gregory M. Jackson, M.D.

Typed/Printed name and title










Given under my hand and seal of office this 25th day of January, 2007.




/s/ Georgia Lynn Porcher

Signature of Notary Public

 

GEORGIA LYNN PORCHER

Printed Name of Notary Public




NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS




My Commission Expires:  8-26-2010












